Birdie Amsterdam, J,
This is an application by petitioner for an order directing the Police Department to produce for examination by petitioner a certain memo book used by a patrolman in recording the details of a vehicular accident, and to direct the patrolman to answer interrogatories annexed to the moving papers.
The relief requested is sought to be utilized in a pending appeal by petitioner on a judgment adverse to him, arising from an automobile accident.
Petitioner bases his claim for the memo book on section 66-a of the Public Officers Law.
While petitioner styles his request a motion, it is clear that he is attempting to bring an article 78 proceeding, but has not satisfied the procedural requirements to maintain it. However, respondent desires a determination on the merits.
Section 66-a applies only to fully public records. The memo book is not a report or record required by statute to be made and filed, and does not come within the purview of section 66-a (cf. Matter of Erenberg v. Brill, 10 A D 2d 769; Brecht v. City of New York, 14 A D 2d 790).
Petitioner has no right to the information he seeks other than in the context of an action at law. A special proceeding is not the vehicle for him to obtain the information.
The application is denied and proceeding is dismissed.